Title: From Thomas Jefferson to Thomas Mann Randolph, 9 January 1802
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Dear Sir
            Washington Jan. 9. 1802.
          
          My last letter from Edgehill was of the 6th. of Dec. I wrote you on the 1st. inst. the debate on the repeal of the last judiciary law was commenced in the Senate yesterday. it has also been touched on in the other house, where some members, generally sound, will have some qualms on this subject, because they are afraid to distinguish between a fraudulent use of the constitution, and a substantial & honest adherence to it.
          Having occasion to inclose to mr Lilly 940. Dollars for debts payable in Albemarle, I have thought his letter would go safer under your cover; and as he cannot read, I will pray you to send for him and deliver the letter & money yourself, counting it to him, for which purpose I have left the letter open. my tender love to my dear Martha & the little ones, and affectionate esteem to yourself.
          
            Th: Jefferson
          
        